Title: From Josiah, III Quincy to John Quincy Adams, 9 March 1804
From: Quincy, Josiah, III
To: Adams, John Quincy



Dear Sir,
Boston. 9. March. 1804.

A letter of yours, aged three months and eight days, which has lain unobserved, during all this time in the cover of another letter in my pocket Book has just fallen out upon me, like Yorick’s sermon, from Stevinus, upon the Corporal where I was looking, not after “Prince Maurice’s sailing chariot,” but after something altogether as unlike the result of my search. It is never too late to be just, and as you throw yourself upon “my compassion,” you may, if you will, carry this short exertion to the credit of a nobler principle than that of paying a debt, which is a vulgar project or of expecting a return, which is a mercantile one.
By our public prints you are acquainted with our local politics. Sullivan is to run the race at the next election against Strong. Great exertions are making by his party and if the leaders are to be believed with great hopes of success. Their choice of a candidate is, however, a better evidence to me of their despair, than any assertions of theirs can be of their confidence. Sullivan less than any of the antifederal leaders can divide the federalists. In his own party he will have the full force probably of party impulse, but nothing more. The leaders for the most part hate him and the privates have very little respect or affection for him. On the other hand we, federalists, of whose entire disregard of private interest when that of the public is in question, you are already apprised, are bickering about the Senatorial list in the Capital; because two or three of our present Senators have given offence to a part of the town by the side they took on the question of a Bridge between Dorchester heighths and Boston. I think however, that the affair will come to a quiet arrangement at last and that the old list will be agreed upon with little or no alterations.
We have been much pleased by the manly avowal made by the writer of a certain letter, pretended to be forged; and the general hope is that the advertiser will find it within his inclination and the opinion of his own competency to enter the lists as invited with his name. The dull pantomime of anonymous newspaper scribbling, has, through iteration, palled upon the palate of us, the people. It will be rare sport to see the “Arena” occupied not by men in mask, but like the ancient gladiators, stripped to the buff. A few of us have better reasons to wish such a trial to commence than the hope of excitement or the gratification of curiosity. We know the hero of our party and rejoice at every opportunity he embraces of exhibiting his skill and his science.
A vessell arrived yesterday in Nineteen days from Liverpool, none but the most common incidents have occurred since our last advices. George entrenched to the neck behind his wooden walls. Buonaparte safe behind his Mamelukes. But no attempt made, no blow struck on either side.— I have heard stated a paragraph from Porcupines Gazette which intimated that a coalition and new ministry were on the carpet. Pitt, to be premiere. Grenville, Windham & Fox to compose a part of the new ministry. You can judge of the probability of this change. Such is the report.—
I inclose a letter, which I wish you would give to Mr. Brown Senator from Kentucky. It is to his wife from mine. They formerly were acquainted in New York and now and then write to each other.
Present me very respectfully to Mrs. Adams and accept the sincere wishes for your health and for a better reward for your services than you country is likely at present to bestow, of your friend / and / humble Servant 
Josiah Quincy